United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit                   May 30, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30957


                       RONALD COLEMAN CLARK,

                                               Plaintiff-Appellant,


                              VERSUS


  MARK HEBERT, WARDEN, ST. MARY PARISH LAW ENFORCEMENT CENTER;
           DAVID A. NAQUIN, SHERIFF, ST. MARY PARISH,

                                               Defendants-Appellees.




           Appeal from the United States District Court
               for the Western District of Louisiana
                          (6:05-cv-00100)


Before GARWOOD, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Appellant Ronald Coleman Clark (“Clark”) appeals the decision

of the district court dismissing with prejudice his civil rights

lawsuit as frivolous and for failure to state a claim upon which

relief could be granted. For the reasons stated below, we affirm.

                                I.

      In 2004, Clark was in the custody of the Sheriff of St. Mary

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Parish, Louisiana awaiting trial for murder. According to Clark,

Officer Charlene Joseph (“Officer Joseph”), a correctional officer

who was a cousin of his alleged victim, placed Clark in the same

dormitory as another cousin of his alleged victim. Subsequently,

Clark was attacked by the detainee cousin, causing Clark to become

blind in one eye. Clark filed an administrative grievance with the

Warden of the detention facility, arguing that the “entiler [sic]

facility” was responsible for his injury because of inadequate

manpower and security cameras. At the first level of review, it was

determined that Clark’s grievance was unfounded, and the Warden

agreed with this disposition on further review. Clark never sought

review by the Sheriff, which would have been the third and final

step in the administrative grievance process.

      Clark later brought a 42 U.S.C. § 1983 lawsuit against the

Sheriff of St. Mary Parish, David A. Naquin, and the Warden of the

detention facility, Mark Hebert, for violating his constitutional

rights. He sought $100 million in damages. In his complaint, which

he filed pro se, Clark alleged that the defendants had violated his

right to protection while in custody by providing inadequate

manpower and security cameras. He did not name Officer Joseph as a

defendant, and he did not provide any other reason why the Sheriff

or   the   Warden   should   be   held   liable.   The   Magistrate   Judge

recommended that Clark’s complaint (1) be dismissed with prejudice

as frivolous and for failing to state a claim upon which relief

could be granted or, in the alternative, (2) be dismissed without

                                     2
prejudice for failing to exhaust available administrative remedies.

Clark   filed   an   objection    to    the    Magistrate’s   recommendation,

stating summarily that he should be allowed to amend his complaint

because of “ineffective assistance and law library” and that he had

exhausted his administrative remedies because he “wasn’t gaven

[sic] a Request For Sheriff’s Review.” The district judge entered

judgment against Clark, dismissing his suit with prejudice as

frivolous and for failing to state a claim upon which relief could

be granted.

                                        II.

     Typically, we review the dismissal of an in forma pauperis

complaint as frivolous for abuse of discretion, Stanley v. Foster,

464 F.3d 565, 569 (5th Cir. 2006); however, where, as here, the

district court also finds that the complaint fails to state a claim

upon which relief may be granted, we review the entire complaint de

novo, see Gieger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).

     Clark argues on appeal that (1) the district court should have

permitted him to amend his complaint to add Officer Joseph as a

defendant; (2) the district court should have permitted him to

conduct   discovery,      which        would    have   revealed    deliberate

indifference with respect to the Sheriff and the Warden; and (3)

the district court should have stayed the lawsuit to allow him to

exhaust available administrative remedies. Because the district

court did not dismiss Clark’s lawsuit for failure to exhaust, we do


                                         3
not consider Clark’s third point of error.

       Generally, a district court errs if it dismisses a pro se

complaint     for   failure   to    state    a   claim   without   giving    the

complainant an opportunity to amend. Jones v. Greninger, 188 F.3d

322, 326 (5th Cir. 1999). However, Jones recognizes that

       if the protections afforded public officials are not to
       ring hollow, plaintiffs cannot be allowed to continue to
       amend or supplement their pleading until they stumble
       upon a formula that carries them over the threshold. Such
       a protracted process is likely to disrupt public
       officials from their duties. . . . At some point a court
       must decide that a plaintiff has had a fair opportunity
       to make his case; if, after that time, a cause has not
       been established, the court should finally dismiss the
       suit.

Id. (quoting Jacquez v. Procunier, 801 F.2d 789, 792 (5th Cir.

1986)). In this vein, if it is evident that the plaintiff has

pleaded his best case, there is no need to give him an opportunity

to amend his pleadings. Jacquez, 801 F.2d at 793. Here, the

Magistrate Judge found, “Plaintiff’s complaint and the copies of

his ARP Grievances specifically detail his theories of liability

with respect to each named defendant. The thoroughness of the

complaint convinces the undersigned that [P]laintiff has pled his

best case and need not be afforded any further opportunity to

amend.” After thoroughly reviewing the record, we find no fault

with   this   finding.   Throughout        the   grievance   process   and   the

district court proceedings, Clark consistently complained about

general security problems at the detention facility, not Officer

Joseph’s alleged bad acts.         Clark had ample opportunity to lodge a

                                       4
formal complaint against Officer Joseph; he chose instead to

complain about the general security conditions in the facility in

which he was housed. It would be disruptive to permit Clark to

amend his complaint at this late date, especially considering that

he has not exhausted any available administrative remedies with

respect to Officer Joseph.

     Further, the district court did not err in dismissing Clark’s

complaint without permitting discovery because Clark failed to

state a claim upon which relief could be granted. Clark alleged

only negligence on the Sheriff and the Warden’s part in securing

the facility, and negligence does not give rise to a § 1983 cause

of action. See Jacquez, 801 F.2d at 792 (“Recently, the Supreme

Court specifically held [in Davidson v. Cannon, 474 U.S. 344

(1986)] that a § 1983 civil rights claim cannot be based on a

negligent failure to protect.”). Moreover, the Sheriff and the

Warden cannot be held liable on any theory of respondeat superior

or vicarious liability. See Gobert v. Caldwell, 463 F.3d 339, 350

n.37 (5th Cir. 2006). To prevail against them as supervisors, Clark

would have had to allege facts supporting a failure to supervise,

id., and he did not.

                               III.

     Accordingly, we affirm the district court’s dismissal with

prejudice of Clark’s civil rights lawsuit as frivolous and for

failure to state a claim upon which relief could be granted.


                                5
AFFIRMED.




            6